Citation Nr: 0101673	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  94-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches with nausea, claimed as secondary to service-
connected left clavicle fracture.

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to service-connected left 
clavicle fracture.

3.  Entitlement to service connection for a sternoclavicular 
disorder with neuropathy, claimed as secondary to service-
connected left clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The veteran's case was remanded for additional 
development in April 1999.  It is again before the Board for 
appellate review.

Previously, the veteran was also seeking an increased rating 
for his service-connected fracture of the left clavicle, 
which was rated as 10 percent disabling.  Subsequent to the 
Board's remand in April 1999, the veteran was granted service 
connection for contracture disabilities involving the right 
and left shoulders, respectively, in December 1999.  He was 
also assigned individual 10 percent ratings for those two 
disabilities for a total combined service-connected 
disability rating of 30 percent.

The veteran submitted a statement in January 2000 wherein he 
stated that the assignment of the 10 percent ratings for his 
bilateral shoulder disabilities was acceptable.  The veteran 
also stated that his total combined service-connected 30 
percent disability rating was also acceptable.  The Board has 
construed this statement as a withdrawal of the veteran's 
prior appeal for an increased rating for the fracture of his 
left clavicle.  38 C.F.R. § 20.204(b), (c) (2000).  
Accordingly, the Board will proceed to adjudicate the 
veteran's appeal of the three issues previously identified.


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for headaches, on both a direct basis and as secondary to his 
service-connected fracture of the left clavicle, by an 
unappealed final RO decision in December 1990.

2.  Evidence received since the December 1990 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1990 RO decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).

2.  Evidence received since the December 1990 RO decision is 
new and material; the veteran's claim of entitlement to 
service connection for headaches is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was denied entitlement to service connection for 
headaches, both on a direct basis, and as secondary to his 
service-connected fracture of the left clavicle, in December 
1990.  The RO noted that there was no evidence to relate the 
veteran's headaches to his service-connected fracture of the 
left clavicle.  The veteran was notified of that action in 
January 1991.  The veteran failed to perfect an appeal of 
that decision.  Therefore, the December 1990 decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  Accordingly, the 
veteran's claim may only be reopened and considered on the 
merits if new and material evidence has been submitted.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence of record at the time of the RO's December 1990 
denial consisted of the veteran's service medical records 
(SMRs), progress report from J. H. Beaumier, M .D., 
statements from G. M. Goshgarian, M. D., hearing transcript 
dated in August 1990, VA outpatient record dated in July 1983 
and VA examination reports dated in February 1990 and October 
1990, respectively.

Entries in the SMRs prior the 1975 bicycle accident resulting 
in a fractured left clavicle reflected treatment for several 
complaints of headaches.  Entries in the SMRs, subsequent to 
July 1975, also reflected treatment for complaints of 
headaches; however, none of the complaints were related to 
residuals of the fracture of the left clavicle.  

The veteran was granted service connection for residuals of 
his fracture of the left clavicle in April 1976.

Post service private records and VA medical examinations did 
not relate any headache complaints to service or as secondary 
to the service-connected left clavicle fracture.  The RO 
concluded that service connection for headaches was not in 
order.  The veteran did not appeal the decision, and it 
became final.  The claim cannot be reopened unless new and 
material evidence is submitted.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).

In May 1992, the veteran filed to reopen his claim for 
service connection for headaches with nausea, secondary to 
his service-connected fracture of the left clavicle.  Since 
the RO's December 1990 decision, the evidence added to the 
file includes:  (1) Congressional correspondence relating to 
the veteran's claim, dated in 1991; (2) records from Victory 
Memorial Hospital, for treatment in March 1992, received in 
October 1992; (3) records from Greenleaf Orthopedic, for 
treatment from March to April 1992, received in November 
1992; (4) statement from A. B. Minster, M. D., dated in April 
1993; (5) transcript of hearing in July 1995; (6) Board 
decisions, dated in July 1991, October 1996, and April 1999; 
(7) multiple VA examination reports dated in 1992, 1993, 
1994, 1996, and 1999; (8) VA treatment records, to include 
several statements from VA physicians, for the period from 
July 1990 to June 2000; and (9) lay statements from the 
veteran.

Initially, the Board notes that all of the evidence added to 
the claims file, since the December 1990 rating decision, is 
new evidence in that it was not of record before.  However, 
the issue still remains as to whether or not the evidence is 
material and of such probative value as to warrant a 
reopening of the veteran's claim.

Without engaging in a long discussion of the particulars of 
the evidence, the Board finds that the evidence submitted 
since the December 1990 RO rating decision constitutes new 
and material evidence.  Following a June 1993 VA examination, 
the examiner said that the veteran appeared to suffer from a 
chronic C5-C6 cervical radiculopathy that could be related to 
degenerative changes in the neck.  The examiner further 
opined that the degenerative changes could have been 
exacerbated by the initial injury to the clavicle.  The 
veteran submitted a statement from a VA physician, dated in 
February 1994, which stated that the veteran had 
osteoarthritis of his clavicle and shoulders resulting from 
an injury sustained overseas in 1973 [sic].  The physician 
stated that the veteran's prior trauma was unquestionably 
related to his current complaints.  Following a December 1996 
VA examination, the examiner opined that it was conceivable 
that the pain of the left clavicle malunion affected the left 
shoulder, causing left shoulder pain and muscle spasm.  The 
examiner further stated that the veteran's complaints of 
occipital headaches could be explained by muscle spasm of 
both trapezius muscles.  Finally, a VA outpatient treatment 
entry, dated June 14, 2000, noted that the veteran's 
prolonged immobilization with a body cast and malunion of the 
left clavicular fracture impacted on the cervical spine and 
predisposed him to the development of early degenerative 
changes in his cervical spine.  The VA physician further 
stated that the veteran's cervicogenic headaches were 
associated with chronic cervical strain and spasm.  

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) changed the 
controlling law for determining when new and material 
evidence has been submitted.  Additionally, Hodge stressed 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided a "more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id, at 
1363.  The Federal Circuit noted that "the regulation 
imposes a lower burden to reopen than the Colvin [v. 
Derwinski, 1 Vet. App. 171 (1991)] test."  Id. at 1361, n.1.  

In light of the Federal Circuit's holding in Hodge the Board 
finds that the evidence submitted since the RO's December 
1990 decision is new and material.  Namely, the cited VA 
examination reports, the statement from a VA physician, and 
VA treatment entry allow for the possibility that the 
veteran's headaches could be due to residuals from his 
service-connected fracture of the left clavicle.  
Accordingly, the veteran's claim for entitlement to service 
connection for headaches, with nausea, secondary to service-
connected fracture of the left clavicle is reopened.

The Board notes that the RO was directed to adjudicate this 
issue on the basis of new and material evidence as part of 
the Board's April 1999 remand.  The RO failed to do so.  
However, in light of the Board's action in reopening the 
case, and remanding it for further action, there is no 
prejudice to the veteran in this instance.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for headaches, with 
nausea, as secondary to service-connected fracture of the 
left clavicle, is reopened.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the Act are applicable to this 
case.

The Board notes that, at the time the veteran submitted his 
claim in May 1992, he stated that he had submitted a claim 
for benefits under Workman's' Compensation.  He identified 
his claim number and examiner.  The veteran said that the 
examining physician diagnosed degenerative disc disease in 
his cervical spine.  At his July 1995 hearing, the veteran 
testified that the claim was primarily related to problems 
involving his right shoulder.  He said that nothing happened 
with his claim.  He was told it was a temporary problem that 
would pass.  (Transcript pp. 15-16).  However, as the veteran 
has alleged that he was diagnosed with DDD of the cervical 
spine at that time, the records, especially medical records, 
associated with the claim would be of benefit in adjudicating 
the veteran's current VA claims.

A review of the veteran's VA treatment records reflects that 
he claimed he was receiving private treatment for complaints 
of right shoulder pain in April 1996.  The veteran also was 
treated at a private facility for a "near syncopal episode" 
as related in an entry dated June 9, 1998.  Another entry, 
dated April 2, 2000, reported that the veteran received 
neurological evaluation and testing at Lake Forest Hospital 
and Victory Memorial Hospital.  Another entry, dated April 5, 
2000, reported the same history of treatment at Lake Forest 
and Victory.  There is no indication that an attempt was made 
to obtain the private treatment records for review in 
association with the veteran's claims.  The Board finds that 
these records must be requested and associated with the 
claims file, if available.  See VCAA, § 3(a), (to be codified 
at 38 U.S.C. § 5103A) (Duty to assist claimants).

The Board regrets the necessity for the additional remand in 
this case.  However, in order to fairly adjudicate this 
claim, the additional development is required.  Accordingly, 
the veteran's case is REMANDED to the RO for the following 
actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
for service connection for headaches, a 
cervical spine disorder, and a 
sternoclavicular disorder with 
neuropathy.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.  The RO 
should also be guided by the VA treatment 
record entries that denote treatment for 
the veteran at private facilities.  Any 
efforts to obtain the records must be 
documented in the claims file.  Any 
records received should be associated 
with the claims folder.

2.  Upon completion of the development in 
paragraph 1, the RO should schedule the 
veteran for VA orthopedic examination.  
All indicated tests and studies should be 
performed as deemed necessary by the 
orthopedist.  If the examiner determines 
that the veteran should be evaluated by 
other specialist, this should be 
arranged. The examiner should provide the 
appropriate diagnoses for the veteran's 
claimed disorders.  Based on the current 
examination and information obtained from 
a review of the claims file, the 
orthopedist is specifically asked to 
provide an opinion as to: 1) whether any 
of the diagnosed disorders is proximately 
due to or the result of the service-
connected residuals of a fractured left 
clavicle, and 2) if there is no causal 
relationship, whether the service-
connected residuals of a fractured left 
clavicle aggravates any of the claimed 
disorders.  If the examiner is unable to 
provide the requested opinions, the 
report should so state.  Any opinion 
provided should be supported by a 
complete rationale and the report typed.   
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO should then readjudicate the 
veteran's claims, to include consideration 
under Allen v. Brown, 7 Vet. App. 439 
(1995).

5.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



